Exhibit 10.29

Amendment
To
Atreve Software, Inc. 1997 Stock Option Plan

The Atreve Software, Inc. 1997 Stock Option Plan is hereby amended effective
March 29, 2000 as follows (the “Plan”):

A.  A new Section 22 is added as follows:

22.   Definitions

             “Cause” means (i) any act of personal dishonesty taken by the
Participant in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of the Participant, (ii) the
conviction of a felony, (iii) a willful act by the Participant that constitutes
gross misconduct and that is injurious to the Company, (iv) for a period of not
less than thirty (30) days following delivery to the Participant of a written
demand for performance from the Company that describes the basis for the
Company’s belief that the Participant has not substantially performed his
duties, continued violations by the Participant of the Participant’s obligations
to the Company that are demonstrably willful and deliberate on the Participant’s
part or (v) as otherwise provided in an option agreement.

             “Change of Control” means the occurrence of any of the following:

              (i)  Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;

              (ii)  Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);

              (iii)  The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the entity
that controls such surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company, such surviving
entity or entity that controls such surviving entity outstanding immediately
after such merger or consolidation; or

              (iv)  The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets.

B.  A new Section 23 is added as follows:

23.   Termination of Service (Except by Death). Notwithstanding the exercise
periods set forth in the Stock Option Agreement, exercise of an Option shall
always be subject to the following:

             If the Optionee is Terminated for any reason except death or
Disability, then Optionee may exercise such Optionee’s Options only to the
extent that such Options would have been exercisable upon the Termination Date
no later than three (3) months after the Termination Date (or such shorter time
period as may be specified in the Stock Option Agreement), but in any event, no
later than the expiration date of the Options. Notwithstanding the foregoing, if
the Company or any successor thereto terminates the Optionee’s employment
without Cause within twelve months following a Change of Control, the Optionee’s
Options, and restricted stock acquired upon exercise of the Optionee’s Options
or otherwise granted under the Plan shall become 100% vested and exercisable;
provided,


--------------------------------------------------------------------------------

however, that no such acceleration shall occur in the event that it would
preclude accounting for any business combination of the Company involving a
Change of Control as a “pooling of interests.”

             Notwithstanding any other provisions of the Plan or any Award
Agreement or other related agreement, in the event that any payment or benefit
received or to be received by the Optionee (whether pursuant to the terms of the
Plan, any Award Agreement or other related agreement, or other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits being hereinafter called “Total Payments”) would be
subject (in whole or part), to any excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit received or to be
received by the Optionee (whether pursuant to the terms of t he Plan, any Option
Agreement, Restricted Stock Purchase Agreement or other related agreement) shall
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Optionee would be subject in respect
of such unreduced Total Payments).

             Unless the Company and the Optionee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Optionee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Optionee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by thi s Section.